Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-5 and 7-26 are pending, claim 6 is cancelled, claims 1-3, 5, 7, and 11-12 are amended, and claims 7-10 and 24-26 are withdrawn. 
Information Disclosure Statement
The information disclosure statement filed 07/26/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered, it is noted the IDS submitted is in reference to backpack sprayers and not firefighting sprinklers. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 11-20, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drake (U.S. 2021/0308699) in view of Meyer (U.S. 2020/0346061).
With respect to claim 1, Drake discloses a fire exposure protection sprinkler assembly configured to provide fire exposure protection for one or more windows (title), the fire exposure protection sprinkler assembly comprising: 
a fire exposure protection sprinkle (figure 1); 
a sealing assembly (seal assembly 40) configured to unseal in response to a fire such that fire exposure protection fluid may flow from the fire exposure protection sprinkler (paragraph 0021); 
a housing (housing of 12/22) comprising a pair of legs (22); and
a deflection assembly (100, see lower section of figure 1) wherein the deflection assembly is configured to extend from the housing (extending beneath said housing), the deflection assembly comprising a deflector (deflector of 110a) to disperse the fire exposure protection fluid over the one or more windows so as to wet the one or more windows (figure 4a and paragraph 0008), the deflector comprising a first surface (the surface at 112) to receive the fire exposure protection fluid and a back wall (wall ending at 104) extending at an angle from the first surface to a straight edge (the angled back wall which ends at a straight edge of 104;  figure 3, being the back top straight edge of 104 as shown where the back wall extends from the first surface to the straight edge of its back and top back corner). Drake fails to disclose each of the legs comprises an aperture. 
Meyer, figure 2, discloses the legs od 14 having holes in which 15 moves within, this allows for the sprinkler to be flush with the ceiling and allow for the system to be aesthetically pleasing (paragraphs 0003 and 0005).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the legs of Meyer into the system of Drake, allowing Drake to be a drop down ceiling sprinkler allowing the sprinkler to be housed in the ceiling and be released down when a fire is detected allowing the system to be aesthetically pleasing. 
With respect to claim 2, Drake as modified discloses the fire exposure protection sprinkler is a concealed sprinkler to be received in a recess of a ceiling (as disclosed by Meyer in the noted combination).
With respect to claim 3, Drake as modified discloses the ceiling in which the fire exposure protection sprinkler is received is flush with a top of the one or more windows or above the one or more windows (figure 4a, discloses the ceiling 205a is above window 202).
With respect to claim 4, Drake as modified discloses the deflection assembly is configured to extend below the ceiling upon the activation of the cover plate (as understood in Meyer, where the sprinkler drops down from the ceiling during activation).
With respect to claim 5, Drake as modified discloses the deflector comprises: a pair of arms (102) extending laterally from opposite sides of the back wall (shown in figures 1-2a) comprising a pair of bends (bends of the arms, being the outer bends) and partially surrounding the first surface (as the top portion of 102 extends over that of 112 and thus partially surrounds it from the top), wherein the back wall and the pair of arms are configured to direct the fire exposure protection fluid to the one or more windows (figure 4a).
With respect to claim 11, Drake as modified discloses a pair of guide pins (pins 15 of Meyer), wherein each of the guide pins have a substantially cylindrical geometry and the apertures of the legs have a geometry to accommodate and permit movement of the each of the guide pins along a central longitudinal axis of each of the apertures (as shown by Meyer, allowing the pins shown to move down within the apertures they move in).
With respect to claim 12, Drake as modified by Meyer discloses each of the guide pins comprises a head opposite the guide pins from the deflector (shown in figure 2, allowing the pins to stay in the housing and the deflator not falling out of the housing completely but rather dropping down), wherein the head of each of the guide pins has a diameter greater than the diameter of the apertures of the housing (keeping the top of the pin within the aperture).
With respect to claim 13, Drake as modified discloses the fire exposure protection sprinkler assembly is implemented in conjunction with a fixed glazed window assembly, wherein the fixed glazed window assembly comprises ceramic, tempered, or heat strengthened glass (paragraph 0032).
With respect to claim 14, Drake as modified discloses the fire exposure protection sprinkler assembly is configured to increase a fire resistance rating of a window or wall assembly by protecting the window or wall assembly from indirect or direct exposure to a fire (as the sprinkler is applying water to the window it is understood that the fire resistance rating of the wall would then increase).
With respect to claim 15, Drake as modified discloses the fire exposure protection sprinkler assembly is configured to provide a consistent spray distribution for an entirety of a time frame for which the fire exposure protection sprinkler is rated (paragraph 0039, the noted duration of which water is sprayed).
With respect to claim 16, Drake as modified discloses the fire exposure protection sprinkler assembly is configured to provide a uniform spray pattern of 180 degrees or less in a direction of the window or wall assembly (figure 3 discloses the back wall of 120, which allows for a spray pattern of less than 180 degrees, as is shown in the line L2 in figure 3a).
With respect to claim 17, Drake as modified discloses the fire exposure protection sprinkler assembly is configured to wet a surface of the window or wall assembly from a top of an intended area to a bottom of the intended area (as shown in figure 4a, the sprinkler applying fluid from the top of the intended area and gravity then goes down from the area).
With respect to claim 18, Drake as modified discloses the fire exposure protection sprinkler assembly is configured to provide protection for the window or wall assembly protect the window or wall assembly by limiting a rate of heat transfer to and through a glazing of the window or wall assembly by wetting a surface of the glazing (paragraph 0008).
With respect to claim 19, Drake as modified discloses the glazing comprises ceramic glass, heat strengthened glass, or tempered glass (paragraph 0032).
With respect to claim 20, Drake as modified discloses the window or wall assembly comprises glazing, framing, silicone sealant, elastomeric seals, or vertical separations (paragraph 0032 discloses glazing, 204a is noted as framing).

With respect to claim 21, Drake as modified discloses the window or wall assembly has a height of no greater than 13 ft (paragraph 0032 discloses up to 13 feet).
With respect to claim 22, Drake as modified discloses the fire exposure protection sprinkler assembly is configured to provide an active fire system to an area (the area about the window, see figure 4a).
With respect to claim 23, Drake as modified discloses the fire exposure protection sprinkler assembly is configured to provide protection for opposite sides of a hallway having substantially parallel walls, wherein the fire exposure protection sprinkler assembly is arranged in the hallway between the substantially parallel walls (as understood in figure 4b, where the sprinklers are with respect to vertical barriers of 208, and thus the two walls of 208 and between are covered by the sprinklers, the depth of 208 then defined the length of the hallway).
Response to Arguments/Amendments
	The Amendment filed (07/26/2022) has been entered. Currently claims 1-5 and 7-26 are pending, claim 6 is cancelled, claims 1-3, 5, 7, and 11-12 are amended, and claims 7-10 and 24-26 are withdrawn. Applicants amendments to the claims has overcome each and every rejection previously set forth in the Office Action dated (02/09/2022). Applicant’s arguments with respect to the pending have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, as Drake is now used to disclose the deflection assembly and Meyer teaches the use of the legs and apertures allowing for a concealed sprinkler received in a recess of a ceiling. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752